Citation Nr: 0027417	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Parkinson's Disease.  

2. Entitlement to service connection for encephalitis.


REPRESENTATION

Appellant represented by:	J. Jeffrey Long, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

Service connection for Parkinson's Disease was denied by the 
Regional Office (RO) in February 1979.  By letter dated May 
1979, the veteran was informed of this decision and of his 
right to appeal; however a timely appeal was not filed.  
Recently, the veteran has submitted additional evidence 
seeking to reopen his claim for service connection for 
Parkinson's Disease.  

The Board of Veterans' Appeals (Board) notes that a July 1987 
rating action concluded that the evidence submitted by the 
veteran was not material, and his claim for service 
connection for Parkinson's Disease remained denied.  While he 
was informed of this decision the following month, he was not 
furnished information concerning his appellate rights.  
Accordingly, the Board will consider the evidence submitted 
since the February 1979 rating action.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. In February 1979, the RO issued a rating decision that 
denied the veteran's claim for service connection for 
Parkinson's Disease.  The veteran was notified of this 
adverse decision and of his appellate rights in May 1979, but 
he did not initiate an appeal of the rating action.

2. The evidence added to the record since the February 1979 
rating decision is not cumulative and does bear directly and 
substantially upon the specific matter of whether the veteran 
has Parkinson's Disease that is related to service and, when 
considered alone or together with all the evidence, both new 
and old, has a significant affect upon the facts previously 
considered.

3. The claim for service connection for Parkinson's Disease 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

4. The veteran's claim for service connection for 
encephalitis is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1. The evidence received since the unappealed February 1979 
rating decision that denied entitlement to Parkinson's 
Disease, which is final, is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2. The claim for service connection for Parkinson's Disease 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran's claim for service connection for 
encephalitis is well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for Parkinson's Disease 

Since the RO previously denied the veteran's claim for 
service connection for Parkinson's Disease in a February 1979 
rating decision, and the veteran did not initiate an appeal 
by filing a notice of disagreement, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (1999), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §  3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty of the Department of Veterans Affairs 
(VA) to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters and Elkins, both supra; see also Manio v. 
Derwinski, 1 Vet. App. 140, 145-46 (1991).

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, 12 Vet. App. at 209.

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Accordingly, the focus 
of the Board's inquiry in this regard is upon whether the 
record now reflects competent medical evidence establishing 
that the veteran has Parkinson's Disease that is related to 
service.

The Board observes that the newly submitted evidence includes 
medical records and reports, dating from 1976 to 1997, that 
indicate that the veteran has Parkinson's Disease that is 
related to service.  In this regard, the Board notes that W. 
W. Sutherling, M.D., a private physician reported, in August 
1997 that he had reviewed the veteran's medical records and 
examined him.  He opined that there was little question that 
the veteran suffered a significant neurological injury in 
service and that delayed onset Parkinsonism after 
encephalitis is a well-described phenomenon.  This evidence 
is not cumulative and redundant, and it bears directly and 
substantially on the question of whether the veteran has 
Parkinson's Disease that is related to service.  Therefore, 
the Board finds this opinion, relating his current 
Parkinson's Disease to service, constitutes new and material 
evidence for purposes of reopening the claim for service 
connection for Parkinson's Disease.  See 38 C.F.R. 
§ 3.156(a).  

Since the Board has concluded that the veteran submitted new 
and material evidence sufficient to reopen his claim for 
service connection for Parkinson's Disease, the threshold 
question that must now be resolved is whether the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996).  A review of 
the record reflects that the veteran has a current diagnosis 
of Parkinson's Disease and there is a medical opinion of 
record relating this disability to service.  Since there is 
evidence sufficient to lend plausible support to the claim, 
the Board is of the opinion that the veteran's claim for 
service connection for Parkinson's Disease is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Gaines v. 
West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 
Vet. App. 128, 136-37 (1997) and Caluza, supra).  

II.  Service Connection for Encephalitis 

The threshold question before the Board is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

Factual background

The service medical records are negative for complaints or 
findings pertaining to encephalitis. 

Private medical records disclose that the veteran was seen in 
June 1978 and reported that while in service, he had bouts of 
extremely high fever and was hospitalized.  The veteran 
related that he was not sure whether a diagnosis of 
encephalitis was made at that time.  The impression was 
probable post-encephalitic Parkinson's Disease.

In a statement dated July 1978, a private physician related 
that that he had examined the veteran that month for 
evaluation of Parkinsonism disease.  It was indicated that 
prior to going to Vietnam, he had never had any episode of 
encephalitis or any other central nervous system disorder.  
It was further reported that the veteran had two episodes in 
service of a very substantial temperature and, on one 
occasion, he was medi-evaced because of the temperature and 
confusion.  

The veteran was afforded a VA neurology examination in 
November 1978.  It was noted that there was no history of 
encephalitis.  Following an examination, the impression was 
Parkinson's Disease.

Following a private neurological examination in April 1996, 
it was noted that the veteran gave a history of what appeared 
to have been encephalitis as a young adult.  The precise 
etiology of his encephalitis was unclear, but an infectious 
encephalitis seemed likely.  There was little question that 
he had suffered significant neurological injury in Vietnam.  

In a statement dated August 1997, Dr. Sutherling indicated 
that the veteran suffered encephalitis in Vietnam and this 
was directly caused his Parkinson's Disease.  In addition, 
the examiner opined that the Parkinson's Disease was directly 
related to his military service in Vietnam and directly 
related to encephalitis.  

Analysis 

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for encephalitis.  In this regard, the Board 
observes that a private physician has suggested that the 
veteran had encephalitis in service and that it caused his 
Parkinson's Disease which, in turn, is related to the 
encephalitis.  In light of the fact that a physician 
concluded that the veteran had encephalitis in service, the 
Board finds that the evidence is sufficient in this case to 
conclude that the claim is well grounded.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for Parkinson's 
Disease.  The claim is well grounded.  To this extent, the 
appeal is granted.  The veteran's claim for service 
connection for encephalitis is well grounded.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claims 
for service connection for Parkinson's Disease and 
encephalitis are well grounded, the Board finds that 
additional development of the record is required.  See 
38 U.S.C.A. § 5107(a).

As noted above, Dr. Sutherling related that he had reviewed 
the veteran's medical records in formulating his opinion 
concerning the veteran's Parkinson's Disease.  It is not 
clear exactly what records he reviewed.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for encephalitis and 
Parkinson's Disease since his discharge 
from service.  The RO should contact the 
veteran and request that he authorize Dr. 
Sutherling to release his records of 
treatment of the veteran.  Thereafter, 
Dr. Sutherling should be contacted and 
requested to furnish records of the 
veteran's treatment.  In addition, he 
should be asked to specify, and provide, 
if feasible, the records he reviewed in 
reaching his conclusions concerning the 
veteran's encephalitis and Parkinson's 
Disease.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine the 
nature and extent of encephalitis and 
Parkinson's Disease.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
Parkinson's Disease is related to 
service.  He should also be asked whether 
the veteran had encephalitis in service 
and, if so, if it is related to 
Parkinson's Disease.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 



